IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 61 MM 2018
                                            :
                    Respondent              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
ZACH G. SHIMP,                              :
                                            :
                    Petitioner              :


                                      ORDER


PER CURIAM

      AND NOW, this 18th day of June, 2018, the Application for Leave to File Original

Process is GRANTED. The Petition for Writ of Habeas Corpus and the Application for an

Immediate Hearing are DENIED.